     Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 1 of 13 PageID #:946




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA,              )
     Plaintiff,                        )
                                       )       13 CR 844
                                       )
v.                                     )       Honorable Andrea R. Wood
                                       )
HOWARD LEVENTHAL,                      )
    Defendant.                         )


              REPLY TO GOVERNMENT’S MOTION TO RECONSIDER
                EARLY TERMINATION OF SUPERVISED RELEASE


       NOW COMES HOWARD LEVENTHAL, by and through his attorney,

QUINN A. MICHAELIS, and respectfully requests that this Honorable Court deny

the government’s Motion to Reconsider Early Termination of Supervised Release.

In support, Mr. Leventhal states as follows.

       I.     BACKGROUND

       On March 5, 2016, The Northern District of Illinois accepted transfer of

jurisdiction over Mr. Leventhal’s supervision from the Eastern District of New York.

(Doc. 11). As part of that transfer, the docket in this case was updated with the

docket sheet from the Eastern District of New York with Mr. Leventhal’s EDNY

case number, and the complete judgment in a criminal case originally entered in the

EDNY on December 19, 2016. (Doc. 11). On page 41 of this document are the

special conditions of supervised release ordered by the EDNY: “5. The defendant

cannot commence any civil litigation, nor seek to reopen any closed civil cases,

without the Court’s permission, which will be granted if the Court determines that


                                           1
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 2 of 13 PageID #:947




there is a colorable basis for the proposed claim.” (Doc.11 at 41). This section of the

paperwork is then followed by an “Amended Judgement in a Criminal Case,” which

includes the exact same language preventing Mr. Leventhal from commencing any

civil litigation without the court’s permission. (Doc. 11 at 53).

      On May 11, 2020, Mr. Leventhal filed a motion for early termination of

supervised release.. (Doc. 15). On May 28, 2020,the government to respond to Mr.

Leventhal’s motion.. The government argued against early termination, citing the

fact that Mr. Leventhal had not completed a full year of supervision and that he had

violated a non-contact order in Wisconsin. The Court denied Mr. Leventhal’s

request for early termination without prejudice after Mr. Leventhal had completed

one year of supervised release. (Doc. 33).

      Then, on November 4, 2020, Mr. Leventhal filed a second motion for early

termination. The government filed a one-page response stating that it did not

oppose Mr. Leventhal’s request. (Doc. 39). On December 3, 2020, this Court

granted Mr. Leventhal’s request for early termination as unopposed by the

government. (Doc. 41).

      II.    ARGUMENT

      a) The government’s motion to reconsider should be denied because it has
         waived the claims it now seeks to litigate on reconsideration.

      As the government noted in its initial motion, a motion to reconsider is an

available remedy in a criminal case. “Motions to reconsider serve a limited

function; to correct manifest errors of law or fact or to present newly discovered

evidence.” Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir.



                                             2
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 3 of 13 PageID #:948




1987) (quoting Keene Corp v. International Fidelity Ins. Co., 561 F.Supp. 656, 665

(N.D.Ill. 1982). Motions to reconsider are “not an appropriate forum for rehashing

previously rejected arguments.” Sikora v. AFD Indus., Inc., 18 F.Supp. 2d 841, 822

(N.D. Ill. 1986). “Nor should a motion for reconsideration serve as the occasion to

tender new legal theories for the first time.” Keene Corp 561 F.Supp at 666.

      The rules and procedures used to consider motions to reconsider depend on

whether the motion is brought under Federal Rules of Civil Procedure 59 or Rule

60. “When a motion to alter or amend judgment under Rule 59(e)...is filed more

than 10 days after entry of judgment [, it] automatically becomes a Rule 60(b)

motion.” Talano v. Northwestern Medical Faculty Foundation, 273. F.3d 757, 762

(7th Cir. 2001) (citing Hope v. United States, 43 F.3d 1140, 1143 (7th Cir. 1994)).

Motions under Rule 60(b) “must be shaped to the specific grounds for modification

or reversal found in 60(b)—they cannot be general pleas for relief.” United States v.

Deutsch, 981 F.2d 299, 301(7th Cir. 1992). Thus, under Rule 60(b):

             the court may relieve a party ... from a final judgment, order, or
      proceeding for the following reasons: (1) mistake, inadvertence, surprise, or
      excusable neglect; (2) newly discovered evidence which by due diligence could
      not have been discovered in time to move for a new trial under Rule 59(b); (3)
      fraud (whether heretofore denominated intrinsic or extrinsic),
      misrepresentation, or other misconduct of an adverse party; (4) the judgment
      is void; (5) the judgment has been satisfied, released, or discharged, or a prior
      judgment upon which it is based has been reversed or otherwise vacated, or it
      is no longer equitable that the judgment should have prospective application;
      or (6) any other reason justifying relief from the operation of the judgment.

FED. R. CIV. PRO. 60(b).

      Relief pursuant to a motion to reconsider brought under Rule 60(b) “is an

extraordinary remedy and is granted only in exceptional circumstances.” Dickerson



                                          3
       Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 4 of 13 PageID #:949




v. Bd. Of Educ., 32 F.3d 1114, 1116 (7th Cir. 1994). “Attorney failures, for instance,

provide no basis for avoiding a judgment under Rule 60(B).” Russell v. Delco Remy

Div. of General Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995) (citing United States

v. 7108 West Grand Ave. 15 F.3d 632, 635 (7th Cir. 1994).

           The government’s motion to reconsider is not tailored to any of the grounds

specified by Rule 60(b). Instead, the government requests relief based on

information that was available, and in some instances available for years prior to

Mr. Leventhal’s motion for early termination, but that the government was “not

aware of” when it advised the court that it did not oppose Mr. Leventhal’s motion.

The government blames its unawareness on the fact that when Mr. Leventhal’s

supervision was transferred to the Northern District of Illinois, his PSR was not

transmitted to the US Attorney’s office or the Probation office in this district. The

government claims that it was unaware of the sanctions levied against Mr.

Leventhal by multiple courts including this district, and that it was further

unaware of Mr. Leventhal’s litigious background, but provides no reason why it

could not discovery any of this information during the initial litigation.

            The government’s contentions do not amount to “newly discovered evidence.”

As noted above, information about the special conditions of release were publicly

available on this docket in this case for over four years. The notice that Mr.

Leventhal is a restricted filer within the Northern District of Illinois was publicly

available on the district court’s website since 20151. Certainly the unusual



1
    https://www.ilnd.uscourts.gov/RestrictedFilers.aspx


                                                          4
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 5 of 13 PageID #:950




condition of supervised release and Mr. Leventhal’s placement on the Court’s list of

restricted filers would have put the government on notice as to Mr. Leventhal’s

litigious nature.

      Additionally, the government notes in its motion for reconsideration that on

June 15, 2020, before Mr. Leventhal’s second motion for reconsideration was filed,

that Mr. Leventhal field a motion for sanctions against various attorneys, including

AUSA Hogan. Surely becoming a named defendant in a pro se lawsuit alerted the

government that Mr. Leventhal had the type of history of which the government

now claims it was unaware. *Do you want to mention here that the government had

an opportunity to review the PSR, especially when Mr. Leventhal filed a lawsuit

against Mr. Hogan.

      The government further claims that it was unaware of Mr. Leventhal’s

harassing behavior towards his ex-wife and daughter leading to multiple orders of

protection, despite being made aware of an active arrest warrant for Mr. Leventhal

for having violated an order of protection. The violation report filed before the

government’s initial response to Mr. Leventhal’s first motion for early termination

not only specifically mentioned that Mr. Leventhal had violated the no-contact

order, but listed the case number for his case in Wisconsin. The active warrant for

violating the no contact order was one of the original bases of objection to Mr.

Leventhal’s first motion for early termination. This was not newly discovered

evidence. Moreover, the government obtained and submitted the orders of




                                           5
       Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 6 of 13 PageID #:951




protection against Mr. Leventhal from Ozaukee County—Mr. Leventhal’s criminal

case history in Wisconsin is publicly available online2.

            All of the exhibits the government submitted in support of the motion to

reconsider, with the exceptions of Exhibits 8, 9, and 10, were available at the time

Mr. Leventhal filed his Motion for Early Termination, and could have been

discovered had the government exercised the same due diligence in considering its

response to Mr. Leventhal’s Motion that it has exercised in preparing its Motion to

Reconsider. The fact that the government had the opportunity to discover all of this

information when it was invited by the court to respond to Mr. Leventhal’s motion

for Early Termination, but did not attempt to discover that information, is not an

“exceptional circumstance.” See 7108 West Grand Ave., 15 F.3d at 633 (“Claimants

in this forfeiture proceeding pose the question whether their former attorney’s gross

negligence in presenting their interests entitle them to another opportunity to

litigate. The answer is No.”). Not only does the government claim to have been

unaware of information that was publicly available for months to years before it

agreed to Mr. Leventhal’s early termination, but was actually already aware of

much of the information it now claims not to have known.

           Furthermore, the government argues that Mr. Leventhal’s behavior after his

supervised release was terminated should be considered as a basis for reinstating

his supervised release (Gov Exhibits 8, 9, 10). The government provides no case law

to support its position that an individual must be bound in perpetuity by the



2
    All Wisconsin state court records are publicly available at https://wcca.wicourts.gov/


                                                            6
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 7 of 13 PageID #:952




conditions of a terminated period of supervised release because no such case law

exist. Such an idea offends the very notions of the Constitution of the United

States. The remedy the government suggests, to punish Mr. Leventhal for acts that

were committed while he was no longer on supervised release, dances dangerously

close to an ex post facto application of the conditions of supervised release.

      Finally, the government supplemented its Motion to Reconsider Early

Termination of Supervised Release with a new allegation that Mr. Leventhal was

being dishonest with the court when he stated that he had abandoned his previous

behavior. As proof the government alleges that Mr. Leventhal created a new

website containing false information about his former attorney in the EDNY, Steve

Zissou. Even taken as true that the website was created by Mr. Leventhal, which is

not conceded here, the Whois information about that website shows that the website

was last updated on January 1, 2021—before Mr. Leventhal’s numerous statements

to the Court regarding his changed behavior. (See Exhibit). To hold this against

Mr. Leventhal as some kind of proof of his false change of heart is as untimely as

the rest of the government’s claims.

      The government had multiple opportunities to raise the above issues in

opposition to Mr. Leventhal’s motion for early termination. In some instances the

government raised these issues but ultimately abandoned them. In other instances,

the government had ample opportunity to discover publicly available information

(or information that was contained on this very docket) that supported these issues

and now wants a second chance to correct its own lack of due diligence. And failing




                                           7
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 8 of 13 PageID #:953




that, the government hopes to ignore Mr. Leventhal’s due process rights by using

his post-termination-of-supervised-release behavior as a basis to reinstate his

supervised release. The government has had two separate opportunities to address

the issues it now raises in further detail in its motion to reconsider. None of these

arguments raise to the level of an “exceptional circumstance” entitling the

government to reconsideration. The government’s motion should be denied.



      b. reinstating Mr. Leventhal’s supervised release would be a violation of the
      Double Jeopardy Clause of the United States Constitution.


      A defendant is entitled to an expectation of finality of his sentence,

particularly when that sentence has been served. United States v. Bishop, 774 F.

2d 771, 775 (1985), see also Crist v. Bretz, 437 U.S. 28, 33 (1978)(“ A primary

purpose served by [the double jeopardy rule] is akin to that served by the doctrines

of res judicata and collateral estoppel—to preserve the finality of judgments.”)

United States v. Scott, 437 U.S. 82, 92 (1978)(“ the primary purpose of the Double

Jeopardy Clause was to protect the integrity of a final judgment.”). In discussing

the difference between a termination of supervised release and the revocation of

supervised release, the Supreme Court noted the “termination” of supervised

release provided for in 18 U.S.C. § 3582(e) “is an unequivocal provision for ending

the term of supervised release without the possibility of its reimposition or

continuation at a later time.” United States v. Johnson, 529 U.S. 694, 704 (2000).




                                           8
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 9 of 13 PageID #:954




      The Double Jeopardy Clause provides: "[N]or shall any person be subject for

the same offence to be twice put in jeopardy of life or limb." U.S. Const. amend. V.

The guarantee against double jeopardy encompasses three separate constitutional

protections. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 23 L.Ed.2d

656 (1969). "It protects against a second prosecution for the same offense after

acquittal. It protects against a second prosecution for the same offense after

conviction. And it protects against multiple punishments for the same

offense." Id. at 717, 89 S.Ct. 2072.

      The protection against multiple punishments for the same offense was

discussed in great detail in the seminal case on the matter, Ex Parte Lang, 85 U.S.

163 (1873). In Lang, the defendant was sentenced to one year of imprisonment and

a fine of $200 for stealing mailbags from the post office. The maximum penalty

under the statute of conviction was a sentence of no more than one-year

imprisonment or a maximum fine of $200. The defendant’s $200 fine was paid the

day after sentencing and was then deposited with the United States Treasury. Six

days after sentencing, the defendant was returned to court on a writ of habeas

corpus, his judgement was vacated, and he was resentenced to a one-year term of

imprisonment.

      The Court began with the proposition,

             If there is anything settled in the jurisprudence of England and
      America, it is that no man can be twice lawfully punished for the same
      offence. And though there have been nice questions in the application of this
      rule to cases in which the act charged was such as to come within the
      definition of more than one statutory offence, or to bring the party within the
      jurisdiction of more than one court, there has never been any doubt of its



                                          9
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 10 of 13 PageID #:955




      entire and complete protection of the party when a second punishment is
      proposed in the same court, on the same facts, for the same statutory offence.


      There, the Court reasoned that once the defendant paid his fine of $200, and

it had been deposited with the US Treasury, the defendant had endured one of the

alternative mechanisms of punishment available under the statue of conviction, and

therefore the lower court’s authority over the defendant had ceased:

             We are of opinion that when the prisoner, as in this case, by reason of a
      valid judgment, had fully suffered one of the alternative punishments to
      which alone the law subjected him, the power of the court to punish further
      was gone.
             The record of the court's proceedings, at the moment the second
      sentence was rendered, showed that in that very case, and for that very
      offence, the prisoner had fully performed, completed, and endured one of the
      alternative punishments which the law prescribed for that offence, and had
      suffered five days' imprisonment on account of the other. It thus showed the
      court that its power to punish for that offence was at an end. Unless the
      whole doctrine of our system of jurisprudence, both of the Constitution and
      the common law, for the protection of personal rights in that regard, are a
      nullity, the authority of the court to punish the prisoner was gone. The power
      was exhausted; its further exercise was prohibited. It was error, but it was
      error because the power to render any further judgment did not exist.

Ex Parte Lange, 85 U.S. 163, 176 (1873)

      In a similar case from 1943, a petitioner was held in contempt of court and

sentenced to 6 months imprisonment, and a $500 fine. In re Bradley, 318 U.S. 50,

51 (1943). Similar to the sentence in Lange, the petitioner’s sentence could only be

imprisonment or fine, and the petitioner paid his $500 fine shortly after being taken

into custody. Id. at 51-52. Relying on Lang, the Supreme Court held,

             the petitioner had complied with a portion of the sentence which could
      lawfully have been imposed. As the judgment of the court was thus executed
      so as to be a full satisfaction of one of the alternative penalties of the law, the
      power of the court was at an end… It follows that the subsequent amendment



                                          10
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 11 of 13 PageID #:956




       of the sentence could not avoid the satisfaction of the judgment, and the
       attempt to accomplish that end was a nullity. Since one valid alternative
       provision of the original sentence has been satisfied, the petitioner is entitled
       to be freed of further restraint.
Id. at 52.

      In a more recent case from our own circuit, the appellate court was tasked

with determining whether a tax penalty was sufficiently punitive as to constitute a

“punishment” for double jeopardy purpose. The Seventh Circuit found that the

particular tax penalty in Dye v. Frank was akin to a criminal punishment, one that

had been levied against the defendant before his criminal prosecution, and therefore

the defendant had already been punished once for the same crime for which he was

currently being imprisoned. Dye v. Frank, 355 F. 3d 1102 (7th Cir. 2004).

      Here, Mr. Leventhal received an early termination of supervised release

under 18 U.S.C. §3583(e)(1). His supervised release was terminated and he was

discharged. He was entitled to rely on the finality of that judgment. Now the

government seeks to reinstate that which has been “end[ed]… without the

possibility of its reimposition or continuation at a later time.” Johnson, 529 U.S. at

704. Once the term of supervised release was terminated, Mr. Leventhal had “fully

performed, completed, and endured one of the alternative punishments which the

law prescribed for that offence” and therefore “the court’s power to punish for that

offense was at an end.” Dye v. Frank, 355 F.3d at 108 (quoting Ex Parte Lang, 85

U.S. at 176, and In re Bradley, 31 U.S. at 52). To reimpose supervised release after

its termination would punish Mr. Leventhal a second time once he has completed




                                           11
   Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 12 of 13 PageID #:957




his sentence—a violation of the Double Jeopardy Clause. The government’s motion

to reconsider should be denied.



      III.    CONCLUSION

      The government has not provided sufficient information to satisfy the strict

requirements of Rule 60(b): the evidence it presents now has either been previously

presented in the first objection to Mr. Leventhal’s motion for early termination and

abandoned, or is only “newly discovered” because the government failed to exercise

the barest of minimum of due diligence in reviewing the docket in this case.

Further, there are other avenues, outside of reimposition of supervised release, to

address Mr . Leventhal’s behavior, post-termination— avenues the government has

repeatedly told the Court it is exploring.

      Further, Mr. Leventhal’s supervision is terminated. To reimpose supervised

release after termination would run afoul of the Double Jeopardy Clause. As such,

the Government’s motion for reconsideration must be denied.



   Respectfully submitted,


   s/ Quinn A. Michaelis
   Attorney for HOWARD LEVENTHAL


Quinn A. Michaelis
73 W. Monroe, Suite 106
Chicago, IL 60603
(312) 714-6920




                                             12
  Case: 1:13-cr-00844 Document #: 63 Filed: 02/23/21 Page 13 of 13 PageID #:958




                           CERTIFICATE OF SERVICE

      I, Quinn A. Michaelis, an attorney, certify that in accordance with Fed. R.

Crim. P. 49, Fed R. Civ. P. 5, LR5.5, and the General Order on Electronic Case

Filings (ECF), the following document:

             REPLY TO GOVERNMENT’S MOTION TO RECONSIDER
               EARLY TERMINATION OF SUPERVISED RELEASE

was served on February 23, 2021, to all parties of record via the CM/ECF system.



s/ Quinn A. Michaelis

Quinn A. Michaelis

Attorney for HOWARD LEVENTHAL
73 W. Monroe, Suite 106
Chicago, IL 60603
312-714-6920




                                         13
